DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark A. Harper on 02/24/2021.
The application has been amended as follows:
	Claims
	Each of claims 1 and 17 are amended according to Examiner’s Amendment sheets.

Response to Amendment
Claim 7 is cancelled.
	In view of the amendment, filed on 11/09/2021, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action, mailed on 07/08/2020.
Rejections of the claims 1-20 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Steele (US 2017/0173892)

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest an “additive production method with a tank, having a radiation-curable liquid and at least one radiation-penetrable sidewall”, as claimed in claims 1 and 17, wherein the 
The closest reference of Steele (US ‘892) fails to disclose the object is transported between the parallel pairs of continuous conveyors, and wherein the UV-curable liquid flows into a gap created between the object and the sidewall as successive buildup of the object is carried out and a hardened region of the object is formed and is separated from and transported away from the sidewall. Therefore, claims 1-6 and 8-20 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743
02/26/2021